Citation Nr: 0824429	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-37 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1969 to November 1970.  

Service connection for tinnitus was initially denied in an 
August 2002 rating decision.

The current appeal comes to the Board of Veterans' Appeals 
(the Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and PTSD, and determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for tinnitus.

In his substantive appeal (VA Form 9), received in November 
2005, the veteran requested a hearing in Washington, D.C.  In 
January 2006, the veteran indicated that he no longer wanted 
a hearing.  The veteran's hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in February 2008 with a 
waiver of consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304 (2007).  
Therefore, the Board finds that the solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c).

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current diagnosis of bilateral hearing loss 
is not shown to be related to his military service.

2.  In an unappealed August 2002 decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
tinnitus.

3.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.

4.  The veteran's tinnitus is not shown to be related to his 
military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

2.  Since the August 2002 rating decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for tinnitus.
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in or aggravated by honorable 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board notes that 
the veteran did not receive Dingess notice until March 2006.  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Consequently, the Board finds that the notification 
requirements of VCAA have been satisfied in this case.  In 
this regard, the Board notes in the evidence a development 
letter dated in November 2004 in which the RO advised the 
veteran of the evidence needed to substantiate his claim to 
reopen, as well as evidentiary requirements for service 
connection.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he would 
like VA to obtain.

The November 2004 letter specifically advised that the 
veteran's tinnitus claim was previously denied "because 
there is no evidence of a diagnosis of tinnitus in your 
service medical records, or in the current treatment reports.  
Therefore, the evidence you submit must relate to this 
fact."  In this letter, the RO also advised the veteran of 
the type of evidence needed to reopen his previously denied 
claim for service connection.  He was advised that "new" 
evidence is evidence that must be in existence and must be 
submitted to VA for the first time, and that "in order to be 
considered "material", the additional existing evidence 
must pertain to the reason your claim was previously 
denied."  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  The Board concludes 
that the provisions of the VCAA have been complied with to 
the extent required under the circumstances presented in this 
case.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs and VA records, and the 
appellant underwent VA examination in October 2005 to clarify 
the nature and etiology of his bilateral hearing loss and 
tinnitus disabilities.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims.

Accordingly, the Board will proceed to a decision.



Hearing loss

Relevant Laws and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  However, this presumption is rebuttable by probative 
evidence to the contrary.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2007), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).



Analysis

With respect to the matter of a current disability, the 
results of the October 2005 VA examination report satisfy the 
requirements of 38 C.F.R. § 3.385 for establishing a current 
hearing loss disability.

As to whether the bilateral hearing loss is related to 
service, the Board also finds that the record does not 
support such a link.  Specifically, the Board notes that the 
veteran was provided an October 2005 VA examination to 
determine the nature and etiology of his disability, wherein 
the examiner concluded that it was not likely that the 
veteran's hearing loss was incurred during service.  The 
examiner based his opinion on the fact that lack of 
documented findings of hearing loss in service, and the fact 
that the veteran was exposed to acoustic trauma while working 
in a metal fabrication for eight years subsequent to his 
service.

Significantly, although the veteran has reported the onset of 
tinnitus in service, he has not reported the onset of hearing 
loss while on active duty.  Rather, he reports that it is 
related to noise exposure in service.  However, to the extent 
that both the veteran and his representative contend that a 
medical relationship exists between bilateral hearing loss 
and his military service decades earlier, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b);  See also Gilbert, supra.  The benefit sought on 
appeal is accordingly denied.


Tinnitus

Relevant laws and regulations

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The veteran also seeks service connection for tinnitus.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

The original claim for service-connection was denied in an 
August 2002 rating decision.  Evidence of record at that time 
included service medical records and a VA outpatient report 
dated in May 2002. 

The claim was denied on the basis that the veteran's SMRs 
showed no evidence of acoustic trauma related to military 
service.  It was also noted that the veteran's current 
medical reports did not reflect a current diagnosis of 
tinnitus.  That decision was not appealed.

The evidence added to the veteran's claims folder since the 
last final decision includes updated VA outpatient records 
dated January 1999 to April 2003 and VA examination dated 
October 2005.

This evidence is new, in that it was not of record at the 
time of the initial denial, and also material, in that it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for tinnitus.  As such, 
the claim to reopen is granted.

Having reopened the claim, the Board will now consider that 
claim on the merits based on the complete record.  First, 
with respect to the matter of a current disability, the 
results of the veteran's October 2005 VA examination report 
includes a diagnosis of tinnitus.

However, the Board finds that the record does not support 
that the veteran's current tinnitus diagnosis is related to 
acoustic trauma in service.  Specifically, the Board notes 
that in the above-referenced October 2005 VA examination, the 
examiner concluded that it was not as likely that the 
veteran's tinnitus was incurred during service.  The examiner 
based his opinion on the fact that the veteran was exposed to 
acoustic trauma while working in a metal fabrication for 
eight years subsequent to his service, and that he reported 
the regular use of an aspirin known to aggravate tinnitus 
beginning several years after his discharge.

The Board notes that the veteran has reported intermittent 
tinnitus since service, as documented in a June 2004 VA 
outpatient record, and that his lay reports of continuity of 
symptomatology are entitled to some probative weight.  
However, the VA examiner considered the veteran's reported 
history, as well as his post-service occupational noise 
exposure and his the veteran's regular use of an aspirin 
known to aggravate tinnitus beginning several years after his 
service.  After weighing these factors, the examiner 
ultimately found that a relationship between the current 
disability and service was unlikely, and the Board finds the 
opinion of a competent health care provider to be the most 
probative evidence of record as to the etiology of his 
disorder.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert, supra.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence having been received, the claim for 
service connection for a tinnitus is reopened. 

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for (PTSD).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

After thoroughly reviewing multiple statements from the 
veteran, the RO summarized the veteran's alleged in-service 
stressors while the veteran was assigned to the 4th Engineer 
Battalion and the 4th Infantry Division.  The veteran asserts 
that during the period between March and May 1970 in south 
Korea, near landing base GYPSY, he witnessed a soldier 
mishandle a mortar round which detonated injuring 
approximately eight other soldiers.  The veteran further 
asserts that during the period between July to September 
1970, he was present when sappers infiltrated Camp Radcliff 
in Vietnam, destroying approximately fifteen helicopters, 
buildings, and killing many soldiers. 

Based upon a summary of the veteran's claimed stressors, a 
request for verification was submitted to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)).  In 
response, JSRRC indicated that the 4th Infantry Division 
Artillery identified a sapper attack against Camp Radcliff on 
April 6, 1970.  The Board notes that the date does not 
coincide with those provided by the veteran, but points to 
the fact that nearly forty years have passed since the attack 
occurred.  As the veteran appears to have been present during 
an attack similar to one he described, the Board concludes 
that the stressor of being present for one attack is 
verified.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran stationed with a unit that was 
present when enemy attacks occurred was strongly suggestive 
that the veteran himself was exposed to such attacks); see 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Significantly, however, it must be noted that 14 helicopters 
were destroyed, which is similar to the veteran's 
description, but no casualties were reported.

The Board must determine whether the veteran has a current 
diagnosis of PTSD and whether there is a sufficient link 
between the diagnosis and the stressor.  The record does not 
indicate that the PTSD diagnosis was made on the basis of a 
verified history of the veteran's specific service stressor 
and; therefore, it is inadequate for rating purposes.  See 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the opportunity to 
provide any additional details as to the 
reported in-service stressful incidents, 
such as dates, places, unit of assignment 
at the time of the events, description of 
events, and if appropriate, names and any 
other identifying information concerning 
any of the individuals involved in the 
events. The veteran is to be informed that 
this information is vitally necessary to 
obtain support of evidence of the 
stressful event or events and that failure 
to respond or provide an incomplete 
response may result in denial of the 
claim.

2.  If any additional detail is provided 
by the veteran as to his claimed 
stressors, further attempt must be made to 
verify those stressors through the U.S. 
Army and Joint Services Records Research 
Center.

3.  Afford the veteran a VA psychiatric 
examination to determine if he has any 
psychiatric disability, to specifically 
include PTSD that is related to or had its 
onset during service, specifically in 
April 1970, when the veteran's unit was 
attacked at Camp Radcliff.  The examiner 
should be referred to the JSRRC 
description of the attack.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
that effect should be indicated in the 
record.  All appropriate testing should be 
undertaken in connection with the 
examination, and all psychiatric 
disabilities found to be present should be 
diagnosed.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is either 
related to or had its onset during 
service, specifically in April 1970, when 
the veteran's unit was attacked at Camp 
Radcliff. A diagnosis of PTSD must be 
either ruled in or excluded.  The examiner 
should describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, she or 
he should so state and indicate the 
reasons.  If PTSD is diagnosed, the doctor 
should clearly identify the claimed events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If any additional stressors are 
verified following the issuance of this 
remand, or combat service shown, the 
examiner must be advised of such prior to 
this examination.

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


